Case 3:16-cv-00670-MMD-CLB Document 55-6 Filed 06/27/19 Page 1 of 3




AUTHENTICATING

      DECLARATION

                            OF

   MONIQUE
HUBBARD-PICKETT
       Case 3:16-cv-00670-MMD-CLB Document 55-6 Filed 06/27/19 Page 2 of 3




 1                         DECLARATION OF MONIGUE HUBBARD-PICKET
 2          I, Monique Hubbard-Picket, being first duly sworn, under penalty of perjury under the laws of
 3   the United States deposes and says:
 4          1.      I am employed as an Associate Warden at High Desert State Prison (“HDSP”) a
 5   correctional facility within the statewide prison system operated by the Nevada Department of
 6   Corrections (“NDOC”), having my place of employment in Indian Springs, Nevada;
 7          2.      In my capacity as an Associate Warden at HDSP, I have knowledge of the processes by
 8   which inmate institutional grievances and institutional files are received, indexed, stored, maintained,
 9   archived, and subsequently searched and retrieved within the NDOC and HDSP, whether in electronic
10   form or paper form, in the ordinary course of the operations of prison administration;
11          3.      In my capacity as Associate Warden at HDSP, I have access to the “hard copy,” paper
12   files in which the original, hand-written copies of Inmate Institutional Grievances and files which are
13   maintained in the ordinary course of the operations of prison administration;
14          4.      Pursuant to NRS 209.351, the powers vested in and appointments made by the Director
15   of the NDOC, and Administrative Regulation (“AR”) 560, my duties as the Associate Warden of HDSP
16   include being responsible for the supervision of the institutional files for inmates incarcerated at HDSP;
17          5.      Accordingly, I am a custodian of records for Inmate Institutional Grievance Files and
18   Institutional Files of all inmates who currently reside at HDSP, and I have personal knowledge of the
19   matters asserted herein and am competent to testify thereto, save for those matters asserted on
20   information and belief, and for those matters, I am informed and believe them to be true;
21          6.      In connection with the filing of this Declaration, I was contacted by the Attorney
22   General’s Office, who, on information and belief, represents the Defendants in the matter Melnik v.
23   Dzurenda, et al., now proceeding in the United States District Court, District of Nevada as Case
24   Number 3:16-cv-00670-MMD-VPC. It was requested that I provide truthful and accurate information
25   regarding the authentication of certain documents in support of a brief that Defendants intend to file
26   with the Court and for other proper purposes;
27          7.      I hereby certify that attached hereto as Exhibit 1, is a true and correct copy Offender in
28   Custody (“OIC”) Number 383030, as charged against inmate John Melnik #383030. Specifically

                                                         1
Case 3:16-cv-00670-MMD-CLB Document 55-6 Filed 06/27/19 Page 3 of 3
